GOLDTHWAITE, J.
It is not easy to perceive what legal influence could be exerted upon this case, by the evidence admitted, even when the utmost weight is accorded to the limitations under which it was permitted to go to the jury.
If it is conceded that the evidence subsequently admitted might lead the jury to the conclusion that the conveyance from Stubblefield to Oden was made for the purpose of delaying oth*70er creditors, the fact that others had been requested by Stub-blefield to cover the property, would have no tendency to make any doubtful matter with respect to Oden’s participation in the fraud more clear.
To render the sale from Stubblefield to Oden invalid on the ground of fraud, it was necessary to show that Oden participated in it.
The evidence admitted, goes no farther than to show an intention, or wish, on the part of Stubblefield, at a former period to cover his property, but has no tendency to connect Oden with him, either in intention or act. It is impossible to distinguish this from the case of Jones v. Norris, [2 Ala. Rep. 526,] in which evidence of the same description was irrelevant.
The judgment is erroneous for this reason, and is reversed, and the cause remanded.